Exhibit 10.6

EXECUTION COPY

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT dated as of April 3, 2012 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(the “Administrative Agent”), on behalf of the Lenders under the Credit
Agreement referred to below.

Reference is made to the Credit Agreement dated as of April 3, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent and Deutsche Bank AG, Canada
Branch, as Canadian Administrative Agent. The Lenders have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Definitions.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Effective Date.

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

SECTION 2. Guarantee.

(a) (i) Each Guarantor (other than Canadian Guarantors and UK Guarantors) hereby
irrevocably and unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the payment when
and as due of all the Obligations;

(ii) each Canadian Guarantor hereby irrevocably and unconditionally guarantees,
jointly with the other Canadian Guarantors and severally, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Canadian Borrowing Subsidiaries (other than its own Obligations as a
Canadian Borrowing Subsidiary); and

(iii) each UK Guarantor hereby irrevocably and unconditionally guarantees,
jointly with the other UK Guarantors and severally, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of the UK
Borrowing Subsidiaries (other than its own Obligations as a UK Borrowing
Subsidiary).

(b) Each of the Guarantors further agrees that the due and punctual payment of
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Without prejudice to
the Borrowers’ rights to receive demands for payment in accordance with the
terms of the Credit Agreement and to



--------------------------------------------------------------------------------

the fullest extent permitted by law, each of the Guarantors waives presentment
to, demand of payment from and protest to any Borrower or any other Loan Party
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

SECTION 3. Guarantee of Payment. Each of the Guarantors further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy or similar proceeding shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any Agent
or Lender to any balance of any deposit account or credit on the books of any
Agent or Lender in favor of any Borrower or any other Person.

SECTION 4. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 20, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of any
Loan Document or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (v) any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor) or which would impair or limit the right of any
Guarantor to subrogation.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrowers or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrowers or
any other Loan Party, other than the payment in full in cash of all the
Obligations guaranteed hereunder by such Guarantor. The Agents and the Lenders
may, at their election, compromise or adjust any part of the Obligations, make
any other accommodation with any of the Borrowers or any other Loan Party or
exercise any other right or remedy available to them against any of the
Borrowers or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations
guaranteed hereunder by such Guarantor have been fully paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any of the Borrowers or any other Loan Party, as the case may be.

SECTION 5. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation guaranteed
hereunder by such Guarantor is rescinded or must otherwise be restored by any
Agent or Lender upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.

SECTION 6. Agreement to Pay; Indemnity: Subrogation: Contribution. In
furtherance of the foregoing and not in limitation of any other right which any
Agent or Lender may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of any of the Borrowers or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor that
guarantees such Obligation hereby promises to and will, upon receipt of written
demand by any Agent or Lender, forthwith pay, or cause to be paid, to the
Applicable Agent or Lender in cash the amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. Each Guarantor further agrees that if payment in respect of any
Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the

 

- 2 -



--------------------------------------------------------------------------------

date of payment) and/or in New York, and shall indemnify each Agent and Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment. Upon payment by any Guarantor of any sums
as provided in this Section 6, all rights of such Guarantor against any of the
Borrowers or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinated and junior in right of payment to the prior payment in
full in cash of all the Obligations owed by such Borrower or Guarantor to the
Agents and Lenders.

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

SECTION 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each of the Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agents or any Lender will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 8. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Company as provided in
Section 10.01 of the Credit Agreement.

SECTION 9. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Guarantors herein and in any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and acceptance and purchase of any B/As, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or B/A or any fee or any other amount
payable under any Loan Document is outstanding and so long as the Commitments
have not expired or terminated.

SECTION 10. Binding Effect: Several Agreement. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders and their respective successors and assigns, except that no Guarantor
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 11. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 12. Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expense incurred hereunder as provided in Section 10.03 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in relation to such Guarantor or any claim,
litigation, investigation or proceeding relating to the foregoing agreement,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is instituted by a third party or by any of the Borrowers or any other
Loan Party); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. Subject to Section 2.16 of the Credit
Agreement, all payments by each Guarantor under this Agreement shall be made
without reduction or withholding for any Indemnified Taxes or Other Taxes (and
the Administrative Agent and each Guarantor hereby agree to comply with the
provisions of Section 2.16 of the Credit Agreement as if said Section referred
to this Agreement and payments by such Guarantor hereunder).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent or Lender. All amounts due under
this Section 12 shall be payable promptly after written demand therefor.

SECTION 13. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Waivers: Amendment.

(a) No failure or delay by any Agent or Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 14, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Guarantor in any case shall
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
between the Administrative Agent and the Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

SECTION 15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

- 4 -



--------------------------------------------------------------------------------

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 16. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 17. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 18. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 19. Jurisdiction: Consent to Service of Process.

(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.

(b) Each of the Guarantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 19. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 20. Termination or Release.

(a) Subject to the reinstatement provisions of Section 5, the guarantee of a
Guarantor hereunder shall be automatically terminated when all Obligations
guaranteed by such Guarantor have been paid in full and the Lenders have no
further commitment under the Credit Agreement to lend to, or accept and purchase
B/As issued by, any Borrower whose Obligations are guaranteed by such Guarantor
hereunder. Subject to the reinstatement provisions of Section 5, this Agreement
shall terminate when all the Obligations have been paid in full and the Lenders
have no further commitment to lend or accept and purchase B/As under the Credit
Agreement.

(b) A Guarantor, including any Elective Guarantor, shall automatically be
released from its obligations hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in the case of any Elective Guarantor, in accordance with the final sentence
of Section 5.09(b) of the Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraphs (a) or
(b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.

SECTION 21. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, subject to Section 4.02(d) of the Credit Agreement, each Subsidiary
that is required to become a Guarantor hereunder pursuant to the Guarantee
Requirement (such a Subsidiary, a “Required Guarantor Subsidiary”) that was not
in existence or not a Required Guarantor Subsidiary on the date of the Credit
Agreement is required to enter into this Agreement as a Guarantor within 15 days
of becoming a Required Guarantor Subsidiary. Upon execution and delivery by the
Administrative Agent and a Required Guarantor Subsidiary of an instrument in the
form of Exhibit I hereto, such Required Guarantor Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

SECTION 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

MOLSON COORS BREWING COMPANY, as Borrower,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Treasurer, Tax
and Strategic Finance

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Guarantor,

By   /s/ Sue Albion Name:   Sue Albion Title:   Legal Director

MOLSON CANADA 2005, as Borrower and as Guarantor,

By   /s/ Kelly L. Brown Name:   Kelly L. Brown Title:   Chief Legal Officer By  
/s/ Wouter Vosmeer Name:   Wouter Vosmeer Title:   Chief Financial Officer

 

- 7 -



--------------------------------------------------------------------------------

MOLSON COORS CANADA INC., as Borrower and as Guarantor,

By   /s/ Kelly L. Brown Name:   Kelly L. Brown Title:   Chief Legal Officer By  
/s/ Wouter Vosmeer Name:   Wouter Vosmeer Title:   Chief Financial Officer

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Taxation and Treasurer

COORS BREWING COMPANY, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Taxation and Treasurer

CBC HOLDCO LLC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Taxation and Treasurer

CBC HOLDCO 2 LLC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Taxation and Treasurer

 

- 8 -



--------------------------------------------------------------------------------

MC HOLDING COMPANY LLC, as Guarantor,

 

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Vice President,
Taxation and Treasurer

MOLSON COORS CAPITAL FINANCE ULC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer

COORS INTERNATIONAL HOLDCO, ULC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer

MOLSON COORS CALLCO ULC, as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer

 

- 9 -



--------------------------------------------------------------------------------

MOLSON INC, as Guarantor,

By   /s/ Kelly L. Brown Name:   Kelly L. Brown Title:   Chief Legal Officer By  
/s/ Wouter Vosmeer Name:   Wouter Vosmeer Title:   Chief Financial Officer

MOLSON COORS HOLDINGS LIMITED, as Guarantor,

By   /s/ Sue Albion Name:   Sue Albion Title:   Legal Director

GOLDEN ACQUISITION, as Guarantor,

By   /s/ Sue Albion Name:   Sue Albion Title:   Legal Director

NEWCO3, INC., as Guarantor,

By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer

 

- 10 -



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

By   /s/ Virginia Cosenza Name:   Virginia Cosenza Title:   Vice President By  
/s/ Vincent D’Amore Name:   Vincent D’Amore Title:   Director

 

- 11 -



--------------------------------------------------------------------------------

Schedule I to

the Subsidiary Guarantee Agreement

GUARANTORS

CBC HOLDCO LLC

CBC HOLDCO 2 LLC

COORS BREWING COMPANY

COORS INTERNATIONAL HOLDCO, ULC

GOLDEN ACQUISITION

MOLSON COORS BREWING COMPANY (UK) LIMITED

MOLSON CANADA 2005

MOLSON COORS CANADA INC.

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS INTERNATIONAL GENERAL, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CALLCO ULC

MC HOLDING COMPANY LLC

MOLSON INC.

NEWCO3, INC.



--------------------------------------------------------------------------------

Exhibit I to the

Subsidiary Guarantee Agreement

SUPPLEMENT NO.      dated as of                          , 20    , to the
Subsidiary Guarantee Agreement dated as of 2012, among MOLSON COORS BREWING
COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING COMPANY
(UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS
INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with the
Company and other Borrowing Subsidiaries from time to time party to the Credit
Agreement, the “Borrowers”), each subsidiary of the Company listed on Schedule I
hereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of April 3, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.

C. The Guarantors have entered into the Subsidiary Guarantee Agreement in order
to induce the Lenders to make Loans and accept and purchase B/As upon the terms
and subject to the conditions set forth in the Credit Agreement. Section 21 of
the Subsidiary Guarantee Agreement provides that additional Subsidiaries of the
Company may become Guarantors under the Subsidiary Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Subsidiary Guarantee Agreement in order to induce the Lenders to make
additional Loans and accept and purchase additional B/As and as consideration
for Loans previously made and B/As previously accepted and purchased.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 21 of the Subsidiary Guarantee Agreement,
the New Subsidiary by its signature below becomes a Guarantor under the
Subsidiary Guarantee Agreement with the same force and effect as if originally
named therein as a Guarantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Subsidiary Guarantee Agreement applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof. Each reference to a “Guarantor”
in the Subsidiary Guarantee Agreement shall be deemed to include the New
Subsidiary. The Subsidiary Guarantee Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and out-of-pocket disbursements of
counsel for the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

[NAME OF NEW SUBSIDIARY],

By     Name:     Title:    

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

By     Name:     Title:    

 

- 2 -